DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
DE 102014214465 A1
KALYANASUNDARAM
US 20190143987 A1
SEKIZAWA et al. hereinafter SEKIZAWA
US 20100295669 A1
Pannek
US 20160009290 A1
Benedict et al. hereinafter Benedict


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KALYANASUNDARAM, SEKIZAWA and Pannek.
With respect to claims 1 and 17, KALYANASUNDARAM discloses a tire monitoring system and a non-transitory, computer-readable medium storing instructions (Title: Method for determining the tread depth of a vehicle tire) comprising: 
a tire sensor (tire sensor 5 and 8) mounted within a tire (vehicle tires 1); 
a computing device (description section: a signal processor) in communication with the tire sensor (tire sensor 5 and 8), the computing device being configured to: 
step c discloses determining the angular velocity of the vehicle tire via an evaluation of the acceleration signals of the tire sensor and the time derived therefrom for a complete vehicle tire revolution); 
determine an estimated tread depth of the tire (determination of the tread depth of the vehicle tire with a signal processing); and 
responsive to determining that the estimated tread depth of the tire output instructions to a user device associated with the tire monitoring system (step f discloses transmission of the determined tread depth to a receiving unit in the vehicle).
KALYANASUNDARAM discloses the claimed invention except determine a contact patch angle based at least in part on the kinematic sensor data, the contact patch angle being an angle that represents a contact patch associated with the tire.
SEKIZAWA related to a tire-mounted sensor and a road surface condition estimation apparatus discloses determine a contact patch angle based at least in part on the kinematic sensor data, the contact patch angle being an angle that represents a contact patch associated with the tire (¶[0035] discloses the angle detector 13a detects a situation where the rotational angle of the tire 3 is the angle of ground contact based on the detection signal of the second acceleration sensor 11b. The ground contact angle refers to an angular range where the part of the tread 31 provided with the tire-mounted sensor 1 is in contact with the ground. In other words, it refers to an angular range in the ground contact section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM with the teachings of SEKIZAWA so that the signal processor of 
SEKIZAWA discloses comparing measured acceleration values to a threshold value to judge tire contact angle. However, SEKIZAWA is silent about responsive to determining that the estimated tread depth of the tire is below a tread depth threshold, output instructions to a user device associated with the tire monitoring system, the instructions instructing the user device to provide an indication for one or more suggested actions.
Pannek related to a method for determining a vehicle tire tread depth in paragraph [0009] discloses the vehicle tire tread depth is communicated to a driver, a warning signal is produced when the vehicle tire tread depth falls below a limit value and/or a maximum range of the vehicle is determined and/or communicated to the driver before the vehicle tire tread depth falls below the limit value. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA with the teachings of Pannek in order to enhance the modified KALYANASUNDARAM invention with a communication system as disclosed in Pannek’s invention for the predicable benefit of informing the driver of the car about the current tire tread depth of his vehicle, in particular visually and/or acoustically, such that the accident and breakdown risk as a result of tire damage and/or lack of tire tread depth is significantly reduced. Doing so, on the basis of the calculation of the remaining maximum range, the driver is able to plan an impending tire change early, in particular prior to longer trips.    
With respect to claim 2, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of Claim 1 above. KALYANASUNDARAM further discloses the tire sensor is attached to an inner liner of the tire (Fig. 1 illustrates acceleration sensors 5 and 8 attached to tire inner liner).
With respect to claim 3, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of Claim 1 above. KALYANASUNDARAM discloses acceleration sensors (5, 8) arranged on the inside of the tire (4). KALYANASUNDARAM does not explicitly disclose the tire sensor is attached to a wheel hub associated with the tire. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM so that the acceleration sensor will be attached to the wheel hub instead of the tire, since applicant has not disclosed that placing the sensor in the wheel hub instead of the inner liner of the tire solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the sensor being attached to an inner liner of the tire as disclosed in KALYANASUNDARAM invention.
With respect to claim 8, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of claim 1 above. KALYANASUNDARAM is silent about the one or more suggested actions comprises at least one of instructions to rotate the tire with other tires of a vehicle associated with the tire, instructions to align the tire and the other tires, instructions to inflate the tire, and instructions to replace the tire.
Pannek further discloses the one or more suggested actions comprises at least one of instructions to rotate the tire with other tires of a vehicle associated with the tire, instructions to align the tire and the other tires, instructions to inflate the tire, and instructions to replace the tire [0009] discloses the driver is thus constantly informed about the current tire tread depth of his vehicle on the basis of the calculation of the remaining maximum range, the driver is able to plan an impending tire change early, in particular prior to longer trips).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA with the teachings of Pannek so that KALYANASUNDARAM’s signal processor will have a capability of communicating tire tread depth to the drive for the predicable benefit of avoiding accident and breakdown risk as a result of tire damage and/or lack of tire tread depth.            
With respect to claim 9, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of claim 1 above. KALYANASUNDARAM further discloses the computing device is configured to determine the estimated tread depth only during periods in which the contact patch angle remains approximately constant during successive rotations of the tire (In the further advantageous embodiment section of the invention discloses it is provided that the measurement of the acceleration values is carried out at a largely constant driving style of the vehicle. In this way, the remaining tread depth can be estimated with high accuracy).
With respect to claim 10, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of claim 1 and a method of claim 11 above. KALYANASUNDARAM further discloses a pressure sensor mounted inside the tire and configured to measure a pressure of the tire, the pressure sensor being in communication with the computing device, wherein the computing device is further configured to: receive pressure data from pressure sensor, the pressure data being indicative of the pressure of the tire; and determine description section discloses tire modules are arranged on the inside of the tire which include pressure sensor and an acceleration sensor and such values are used by the signal processor to calculate the remaining tread depth).
With respect to claim 11, KALYANASUNDARAM discloses a method comprising: 
receiving kinematic sensor data from a tire sensor (tire sensor 5 and 8), the kinematic sensor data being indicative of motion of a tire associated with the tire sensor (measuring acceleration signals with tire sensors 5 and 8); 
determining, based on the kinematic sensor data, a contact patch size associated with a contact patch of the tire (Fig. 1, illustrates contact patch d); 
determining, based on the kinematic sensor data, a rotation rate of the tire (Step c discloses determining the angular velocity of the vehicle tire via an evaluation of the acceleration signals of the tire sensor); and 
responsive to determining that the estimated tread depth of the tire, outputting instructions to a user device associated with the tire (step f discloses transmission of the determined tread depth to a receiving unit in the vehicle).
KALYANASUNDARAM discloses the claimed invention except determining an estimated tread depth of the tire based at least in part on the contact patch size and the rotation rate.
SEKIZAWA related to a tire-mounted sensor and a road surface condition estimation apparatus discloses determining an estimated tread depth of the tire based at least in part on the contact patch size and the rotation rate(¶[0035] discloses the angle detector 13a detects a situation where the rotational angle of the tire 3 is the angle of ground contact based on the detection signal of the second acceleration sensor 11b. The ground contact angle refers to an angular range where the part of the tread 31 provided with the tire-mounted sensor 1 is in contact with the ground. In other words, it refers to an angular range in the ground contact section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM with the teachings of SEKIZAWA so that the signal processor of KALYANASUNDARAM will have a capability of calculating contact patch size from acceleration sensor data for the predicable benefit of providing data indicating a road surface condition based on a detection signal to enhance remaining tire tread determination process.
SEKIZAWA discloses comparing measured acceleration values to a threshold value to judge tire patch size. However, SEKIZAWA is silent about responsive to determining that the estimated tread depth of the tire is a below a tread depth threshold, output instructions to a user device associated with the tire monitoring system, the instructions instructing the user device to provide an indication for one or more suggested actions.
Pannek related to a method for determining a vehicle tire tread depth in paragraph [0009] discloses the vehicle tire tread depth is communicated to a driver, a warning signal is produced when the vehicle tire tread depth falls below a limit value and/or a maximum range of the vehicle is determined and/or communicated to the driver before the vehicle tire tread depth falls below the limit value. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA with the teachings of Pannek in order to 
  With respect to claim 13, KALYANASUNDARAM, SEKIZAWA, Pannek and Weston disclose the method of claim 11 above. KALYANASUNDARAM further discloses determining the estimated tread depth only during periods in which the contact patch angle remains approximately constant during successive rotations of the tire (In the further advantageous embodiment section of the invention discloses it is provided that the measurement of the acceleration values is carried out at a largely constant driving style of the vehicle. In this way, the remaining tread depth can be estimated with high accuracy).
With respect to claim 16, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the method of claim 11 above. KALYANASUNDARAM further discloses receiving pressure data from pressure sensor, the pressure data being indicative of a pressure of the tire; and determining the estimated tread depth of the tire based at least in part on the contact patch size and the pressure data (description section discloses tire modules are arranged on the inside of the tire which include pressure sensor and an acceleration sensor and such values are used by the signal processor to calculate the remaining tread depth).
Claims 4-5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KALYANASUNDARAM, SEKIZAWA and Pannek as applied to claim 1 above, and further in view of Weston.
With respect to claims 4 and 20, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of Claim 1 and 17 above. KALYANASUNDARAM as modified by  SEKIZAWA and Pannek is silent about determining the contact patch angle comprises: determining when the tire sensor enters the contact patch and when the tire sensor exits the contact patch. 
Weston related to tire sensors for determining tire load in col. 5 lines 4-24 discloses  contact patch entry and exit times (tcpEntry and tcpExit) are measured and the contact patch angle (θ=cpAngle) is determined from such measured contact patch parameters.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA and Pannek with the teachings of Weston in order KALYANASUNDARAM invention to be able to sense the contact patch when the tire sensor exits the contact patch as disclosed in Weston’s invention for the predicable benefit of determining the tread depth and load of a tire, as well as other information that can be pertinent to the health of a tire.            
With respect to claim 5, KALYANASUNDARAM, SEKIZAWA, Pannek and Weston disclose the tire monitoring system of Claim 4 above. KALYANASUNDARAM is silent about determining when the tire sensor enters the contact patch comprises determining a first time or an entry angle associated with the tire sensor transitioning from an arc-like path to a cord-like path; and determining when the tire sensor exits the contact patch comprises determining a second time or an exit angle associated with the tire sensor transitioning from the cord-like path to the arc-like path.
col. 4 lines 8-22 discloses determining tire parameters including one or more contact patch parameters as well as tire pressure. The contact patch parameters are contact patch entry time, contact patch exit time, total contact patch time, contact patch angle and the like. The contact patch parameters are measured by piezoelectric elements).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA and Pannek with the teachings of Weston in order KALYANASUNDARAM invention to be able to sense the contact patch when the tire sensor exits the contact patch as disclosed in Weston’s invention for the predicable benefit of determining the tread depth and load of a tire, as well as other information that can be pertinent to the health of a tire.   
With respect to claim 12, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the method of Claim 11 above. KALYANASUNDARAM discloses tangential velocity in the ground contact surface of the vehicle tire is determined by evaluating the characteristic acceleration signals as they enter and exit the ground contact patch. However,  KALYANASUNDARAM is silent about determining the contact patch size comprises determining a contact patch angle that is indicative of an angular distance between entry of the 
Weston related to tire sensors for determining tire load in col. 5 lines 4-24 discloses  contact patch entry and exit times (tcpEntry and tcpExit) are measured and the contact patch angle (θ=cpAngle) is determined from such measured contact patch parameters.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KALYANASUNDARAM as modified by SEKIZAWA and Pannek with the teachings of Weston in order KALYANASUNDARAM invention to be able to sense the contact patch when the tire sensor exits the contact patch as disclosed in Weston’s invention for the predicable benefit of determining the tread depth and load of a tire, as well as other information that can be pertinent to the health of a tire.            
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KALYANASUNDARAM, SEKIZAWA and Pannek as applied to claim 1 above, and further in view of Benedict.
With respect to claim 7, KALYANASUNDARAM, SEKIZAWA and Pannek disclose the tire monitoring system of Claim 1 above. KALYANASUNDARAM is silent about the computing device is further configured to: receive tire data indicative of a model of the tire.
Benedict from related to tire maintenance, and in particular to a condition of a tire utilized discloses the computing device is further configured to: receive tire data indicative of a model of the tire (¶[0050] discloses tire health monitoring system 130 may customize the tire health parameter to specific models and/or types of tires that are similar to the monitored tires). 
.
Allowable Subject Matter
Claims 6, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the references separately or in combination do not appear  to teach determining when the tire sensor enters the contact patch comprises determining a first time or an entry angle associated with the kinematic sensor data passing a first kinematic data threshold; and determining when the tire sensor exits the contact patch comprises determining a second time or an exit angle associated with the kinematic sensor data passing a second kinematic data threshold.
With respect to claim 14, the references separately or in combination do not appear  to teach determining the rotation rate of the tire comprises: calculating, based on the kinematic sensor data, a peak angular velocity and a mean angular velocity; and calculating a peak tire rotation rate ratio by dividing the peak angular velocity by the mean angular velocity.
With respect to claim 15, the references separately or in combination do not appear to teach calculating the peak angular velocity comprises extracting a plurality of peak angular velocities for each of a plurality rotations of the tire and averaging the plurality of peak angular 
With respect to claims 18, the references separately or in combination do not appear 
to teach determining the rotation rate of the tire comprises: calculating, based on the kinematic sensor data, a peak angular velocity and a mean angular velocity associated with the motion of the tire; and calculating a peak tire rotation rate ratio by dividing the peak angular velocity by the mean angular velocity.
With respect to claims 19, the references separately or in combination do not appear to teach calculating the peak angular velocity comprises extracting a plurality of peak angular velocities for each of a plurality rotations of the tire and averaging the plurality of peak angular velocities; and calculating the mean angular velocity comprises extracting a plurality of mean angular velocities for each of the plurality rotations of the tire and averaging the plurality of mean angular velocities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861